t: 1 212 418 0100
f: 1 212 418 0123
www.virtu.com
Virtu Financial Operating LLC
165 Broadway
New York, NY 10006
image_21.jpg [image_21.jpg]






August 7, 2020


Sean Galvin
At the address on file
Dear Sean:
Virtu Financial Operating LLC, a Delaware limited liability company (together
with all parents, affiliates and subsidiaries as the "Company"), is pleased to
offer you the position of Chief Financial Officer, with a start date of August
10, 2020, or such other date as is agreed between you and the Company. This
agreement is intended to describe the new terms and conditions of our employment
agreement, effective your start date, and to welcome you to the Company.


This is a full-time regular position, and you agree to devote all of your
business time and attention to the business of the Company and, where
appropriate, its affiliates. Your starting salary will be the semi-monthly
equivalent of $250,000 per year (the “Base Salary”), payable in accordance with
our normal payroll procedures. For the avoidance of doubt, the position is
exempt from any and all overtime laws.


Subject to th following paragraph, you will also be eligible for discretionary
bonuses, in the sole and absolute discretion of the Company. You understand
that, except as set forth below, all bonuses are discretionary and are not
considered earned until final approval by the Company, and you must be an
employee of the Company or one if its affiliates on the date that bonuses are
paid by the Company for such year in order to be eligible for any bonus for such
period.


You will be eligible to receive a $450,000 bonus for the 2020 performance year
(your start date to December 31) (the “2020 Bonus”), provided you are in Virtu’s
employment on the date such bonus is paid and that no notice to terminate your
employment has been given or received by that date. Thereafter, you will be
eligible for discretionary performance bonuses as described below. Each annual
bonus may be paid in cash, deferred cash (but without further vesting
conditions) and/or in long-term equity or a combination of all three, and the
proportion between cash, deferred cash (but without further vesting conditions)
and/or long-term equity will be entirely within the discretion of the Company.


Shortly following the commencement of your employment with the Company, you will
be granted restricted stock units of Virtu in an amount equal to $300,000
divided by the per share issue price as defined in the applicable award
agreement and the Amended and Restated 2015 Virtu Financial, Inc. Management
Incentive Plan (as the same may be amended or amended and restated from time to
time, the “Plan”), vesting in three equal annual installments on each of the
first three anniversaries of the grant date. The equity award granted to you
will be issued pursuant to the Plan and will be subject to the terms and
conditions of the Plan and a separate award agreement, which shall include the
approval of the Compensation Committee of Virtu’s Board of Directors.


In addition, after any applicable waiting period, you will be eligible for all
employee benefits offered by the Company to employees in similar positions. The
Company retains the right to modify or change its benefits and compensation
policy from time to time, as it deems necessary, other than those provided for
you in this employment agreement. The Company also retains the right to assign
your employment agreement to a Company affiliate, subject to the terms and
conditions of this Agreement.





--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]




At-Will Employment Agreement


Either Virtu or you may terminate your employment at any time for any reason, or
for no reason, by giving at least 60 days’ prior notice to the other, except for
immediate termination by Virtu for Cause (defined below).  During that 60-day
period, Virtu may require you to assist in a transition of your duties to
others, or to be on paid leave or not to report to work at Virtu or perform any
work duties, or be paid in lieu.  Your employment may be terminated by Virtu for
Cause immediately upon written notice to you, subject to the cure provisions
below.


This at-will employment relationship cannot be modified by any express or
implied contract, either orally or in writing, except as described below. The
at-will relationship also cannot be modified by any Company policies, procedures
or practices, nor by any subsequent promotions, increases in compensation,
performance evaluations, or changes in job duties. The at-will employment
relationship will apply to each position you hold with the Company and can only
be amended by an express written agreement signed by an authorized Company
officer explicitly stating that your employment is no longer at-will.


For purposes of this agreement, “Cause” means that any of the following occurs:
a.You are convicted of, or plead guilty or nolo contendere to, any felony or in
the Company’s reasonable judgment, you commit any fraudulent or illegal act with
regard to the Company or its employees, independent contractors, officers,
members or managers;
b.You are repeatedly intoxicated or under the influence of illegal substances
while performing your employment duties;
c.You do not have any necessary license or qualification, or become subject to a
decree or order, that prevents you from working for the Company;
d.In the Company’s reasonable judgment, you (A) violate any regulatory or
trading policy, procedure, requirement, rule or regulation of the Company, any
exchange, regulatory agency or self-regulatory body with authority to govern or
regulate you or the Company, (B) violate any material obligation or are in
breach of any representation in this Agreement or any other written agreement
between you and the Company, or (C) any written company policy as stated in the
Company’s employee policy manual (as amended or revised by the Company from time
to time) or the Company’s Code of Conduct and Ethics;
e.You intentionally and wrongfully damage material assets of the Company;
f.You intentionally and wrongfully disclose material confidential information of
the Company; or
g.You intentionally and wrongfully engage in any competitive activity which
constitutes a material breach of this Agreement, the Proprietary Invention
Assignment, Noncompetition and Confidentiality Agreement, and/or a breach of
your duty of loyalty.


Company Policies and Agreements


As an employee of the Company, you will be expected to abide by the Company's
rules, regulations, policies and practices as implemented or modified by the
Company from time to time. You represent to the Company that you are fully
qualified and have (or will promptly obtain) all required licenses, permits and
authorizations to perform your duties, and that you are not subject to any
employment agreement, non-competition covenant, or other restriction that
prohibits or limits employee from performing your duties to the Company or
restricts information you can provide to the Company. You will not perform any
duties that
2



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


require licensing, permits or authorizations until you have obtained the
necessary licenses, permits or authorizations.    
In addition, as a condition of your employment, we will ask you to sign a
Proprietary Invention Assignment, Noncompetition and Confidentiality Agreement
which requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company. Further, you will also be
required to submit satisfactory documentation regarding your identification and
right to work in the United States no later than three days after your
employment begins.


Mutual Arbitration


You and the Company both knowingly and voluntarily agree to a pre-dispute
arbitration clause so that should any controversy or dispute arise in connection
with your employment, the cessation of your employment or the interpretation of
this agreement, you and the Company agree to the arbitration of any and all such
claims at a site in New York, before a neutral panel of the American Arbitration
Association or JAMS, as dictated by the underlying facts and circumstances
giving rise to your claim(s). In the course of any arbitration pursuant to this
agreement, you and the Company agree: (a) to request that a written award be
issued by the panel, and (b) that each side is entitled to receive any and all
relief they would be entitled to receive in a court proceeding, except that you
agree to waive any claim or right you may have for punitive or other indirect or
consequential damages. You and the Company knowingly and voluntarily agree to
enter into this arbitration clause and to waive any rights that might otherwise
exist to request a jury trial or other court proceeding, except that you agree
that the Company may seek and obtain from a court any injunctive or equitable
relief necessary to maintain (and/or to restore) the status quo or to prevent
the possibility of irreversible or irreparable harm pending final resolution of
mediation, arbitration or court proceedings, as applicable. The agreement
between you and the Company to arbitrate disputes includes, but is not limited
to, any claims of unlawful discrimination and/or unlawful harassment under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the New York Civil Rights Laws, the New
York Executive Law, the New York City Human Rights Law, or any other federal,
state of local law relating to discrimination in employment and any claims
relating to wage and hour claims and any other statutory or common law claims.
If you are deemed an associated person under FINRA’s rules, this agreement does
not prohibit or restrict you from filing an arbitration claim in the FINRA
arbitration forum as specified in FINRA rules.


Verification of Resume and Job Application


You hereby certify that the information contained in your resume and on any
documents or in any statements that you have provided to the Company is true and
correct to the best of your knowledge. You further authorize the Company to have
such information verified and to contact individuals concerning your previous
employment and any other pertinent information that they may have. Further, you
release all parties and persons from any and all liability for any damages that
may result from furnishing such information to the Company as well as from any
use or disclosure of such information by the Company or any of its agents,
employees, or representatives. You understand that any falsification or material
omission of information on this application may result in your failure to
receive an offer or, if you are hired, your immediate dismissal from employment,
and that this offer is subject to revocation in the event that you have provided
fraudulent information during the hiring process, or we discover adverse
information in the course of our background check.


You also understand that all offers of employment are conditioned on the
Company’s receipt of satisfactory responses to reference requests, the provision
of satisfactory proof of your identity and legal authority to work in the United
States, and completion of a satisfactory background check, provided that you
have provided any documentation and authorization reasonably in advance of such
date.


You agree to keep confidential any non-public information regarding the Company,
its members, officers, directors, employees or independent contractors and that
you will not disclose any confidential proprietary information or trade secrets
acquired during your employment with the Company and that this obligation shall
continue after your employment with the Company ends. You also agree that you
will perform your job duties to the best of your abilities at all times.


3



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


This letter and the Proprietary Invention Assignment, Noncompetition and
Confidentiality Agreement, incorporated by reference herein, set forth the terms
of your employment with the Company and supersede any and all prior and
contemporaneous negotiations, representations, understandings and agreements,
express or implied, whether written or oral. This letter may not be modified or
amended, except by a written agreement signed by you and a Company officer.


If you have any questions regarding your employment here at the Company, please
feel free to call me at (212) 418-0137.


Very truly yours,




                            /s/ Joseph Molluso
Joseph Molluso
Co-President & Co-Chief Operating Officer
                                                    
AGREED TO AND ACCEPTED:


Signature:     /s/ Sean Galvin_____________


Print Name:     Sean Galvin________________            


Date:         August 7, 2020______________
                                


4



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


PROPRIETARY INVENTION ASSIGNMENT, NONCOMPETITION
AND CONFIDENTIALITY AGREEMENT


In consideration of my employment (the “Engagement”) by Virtu Financial
Operating LLC a Delaware limited liability company (including any subsidiary,
parent or affiliate thereof, the “Company”), as an employee, consultant,
independent contractor or otherwise, and other good and valuable consideration,
I, the undersigned, hereby enter into this Agreement (the “Agreement”) as of the
date set forth below my signature and hereby represent to and agree with the
Company as follows:
1.    Acknowledgments. I acknowledge that: (a) during the course of my
Engagement by the Company, I am likely to learn of or have access to
Confidential Information (as defined below), including Confidential Information
entrusted to the Company by other individuals or entities, as well as other
protectable business interests; (b) my Engagement by the Company creates a
relationship of confidence between the Company and me; (c) the Company has
devoted substantial resources to developing Confidential Information and such
information is critical to the Company’s competitive advantage and business; (d)
the Company takes significant steps to preserve and to protect its Confidential
Information; (e) any unauthorized use or disclosure or other improper use by me
of Confidential Information could have severe and irreparable repercussions on
the Company and/or its clients or other persons or entities; (f) the Company’s
protectable business interests are essential to its competitive advantage and
will retain continuing vitality throughout and beyond my Engagement with the
Company; (g) if I leave the Company and work for myself or with another person
or entity in a manner that violates this Agreement, it would be highly likely,
if not inevitable, that I would rely on the Company’s Confidential Information
in the course of my work, either consciously or subconsciously; and (h) any
diminution of the Company’s competitive advantage caused by my engaging in
activities in violation of this Agreement could have severe and irreparable
repercussions on the Company’s business. Accordingly, I agree that this
Agreement is necessary to safeguard the Company’s protectable business
interests.


2.     Confidential Information.


(a)    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means trade secrets, know-how, other proprietary
information or other information that (i) is not generally known to the public
or in the industries in which the Company engages in its business activities,
and (ii) relates to the activities, businesses, products or services, or
proposed activities, businesses, products or services of the Company, or of any
client of the Company. Examples of Confidential Information include, but are not
limited to: (i) all ideas, inventions, know-how, technology, formulas, designs,
software, programs, algorithms, trading strategies, trading models, products,
systems, applications, processes, procedures, methods and improvements and
enhancements, and all related documentation, whether or not patentable,
copyrightable or entitled to other forms of protection, utilized by the Company
or its affiliates or which are directly or indirectly, related to the business,
products or services, or proposed business, products or services, of the Company
or its affiliates; (ii) the name and/or address of any customer or vendor of the
Company or its affiliates or any information concerning the transactions or
relations of any customer or vendor of the Company or its affiliates with the
Company or any of its stockholders, principals, directors, officers, employees
or agents; (iii) any financial information relating to the Company and its
business; (iv) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or its affiliates;
(v) any business plans, budgets, advertising or marketing plans; (vi) any
information contained in any of the written or oral policies and procedures or
manuals of the Company or its affiliates; (vii) any information belonging to
customers, vendors or affiliates of the Company or its affiliates or any other
individual or entity which the Company or its affiliates has agreed to hold in
confidence; and (viii) all written, graphic and other material (in any medium
whether in writing, on magnetic tape or in electronic or other form) relating to
any of the foregoing. I acknowledge and understand that information that is not
novel or is not copyrighted, trademarked or patented, or eligible for such or
any other protection, may nonetheless be Confidential Information.
(b)    Confidentiality. Except as required by the performance of my duties as
related to my Engagement by the Company, I shall not, either during or after the
course of my Engagement by the Company, regardless of the reason for the
expiration or termination of my Engagement, use or disclose any Confidential
Information or convey any Confidential Information to persons outside of the
Company, nor shall I cause or permit any individual controlled or directed by me
to do any of the foregoing. I understand that my Engagement by the Company
creates a relationship of confidence between the Company and me.
5



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


(c)     Exceptions. Notwithstanding the foregoing, any restriction on my use,
disclosure, or conveyance of Confidential Information shall not apply to (i) any
Confidential Information that enters the public domain through no fault of mine
or any person affiliated with me; (ii) any Confidential Information that I am
required to disclose pursuant to an order of a court of competent jurisdiction
or another government agency having appropriate authority, solely to the extent
necessary to comply with such order, and provided that, in the event that I am
ordered by a court or other government agency to disclose any Confidential
Information, I shall, subject to applicable law, (1) promptly notify the Company
of such order, (2) diligently contest such order at the sole expense of the
Company as expenses occur, and (3) seek to obtain at the sole expense of the
Company such confidential treatment as may be available under applicable laws
for any information disclosed under such order; and (iii) any use or disclosure,
during the course of my Engagement by the Company, of Confidential Information
made necessary by the proper conduct of the business of the Company and
consistent with the instructions of the Company. Nothing in any code, agreement,
manual or in any other policies, procedures or agreements of the Company shall
prohibit or restrict me or my counsel from providing information in connection
with: (a) any disclosure of information required by law or legal process; (b)
reporting possible violations of federal or state law or regulation to any
governmental agency, commission or entity, including but not limited to, the
Department of Justice, the Commodities Futures Trading Commission, the
Securities and Exchange Commission, the Department of Labor, the Congress, any
state Attorney General, self-regulatory organization and any agency Inspector
General (collectively “Government Agencies”) (c) filing a charge or complaint
with Government Agencies; (d) making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation (collectively the
“Whistleblower Statutes”); or (e) from initiating communications directly with,
responding to any inquiry from, volunteering information to, testifying or
otherwise participating in or assisting in any inquiry, investigation or
proceeding brought by Government Agencies in connection with (a) through (d).  I
am not required to advise or seek permission from the Company before engaging in
any activity set forth in (a) through (e).  Further, the Company does not in any
manner limit my right to receive an award from Government Agencies for
information provided to Government Agencies or pursuant to the Whistleblower
Statutes.
(d)    Return of Confidential Information. All Confidential Information, however
and wherever produced, including, without limitation, Confidential Information
stored in computer databases or by other electronic means, shall be and remain
the sole property of the Company. Upon the earlier of (i) the Company’s request
or (ii) the expiration or termination of my Engagement (regardless of the reason
for such expiration or termination), I shall immediately deliver to the Company,
or at the Company’s request destroy, all documents and electronic storage
devices (without retaining any electronic or physical copies, extracts, or other
reproductions, summaries or analyses) that contain Confidential Information and
that are in my possession, subject to my control, or held by me for others,
including, without limitation, any and all records, drawings, notebooks, papers,
electronic files, emails, and electronic data storage devices, whether prepared
by me or others. In addition, I shall return to the Company any equipment,
tools, or other devices owned by the Company and in my possession. At the
Company’s request, I shall promptly deliver to the Company a certificate to the
effect that I have complied with the provisions of this paragraph (d).
(e)    Non-Disclosure of Prior Employer Confidential Information. During the
course of my Engagement, I will not knowingly improperly use or disclose any
confidential or proprietary information or trade secrets of any former employer
or other person or entity intended by such person or entity not to be disclosed
to the Company. I will not bring onto the Company's premises any proprietary
information belonging to any such former employer, person or entity unless
consented to by such prior employer, person or entity. I represent that, to the
best of my knowledge, my performance of all of the terms of this Agreement does
not and will not breach any agreement to keep in confidence proprietary
information I have acquired prior to my employment by the Company. Further, I
represent that, to the best of my knowledge, my performance of my duties with
the Company will not breach any contractual or other legal obligation owed to
any third person.
(f)Notice of Immunity under the Defend Trade Secrets Act. I acknowledge and
agree that the Company has provided me with written notice below that the Defend
Trade Secrets Act, 18 U.S.C. § 1833(b), provides an immunity for the disclosure
of a trade secret to report a suspected violation of law and/or in an
anti-retaliation lawsuit, as follows:
6



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


(i) IMMUNITY. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(ii) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
3.    Noncompetition and Nonsolicitation.


(a)    During the term of my Engagement with the Company, and for the twelve
(12) months thereafter (the “Restricted Period”), I will not be employed by, act
on behalf of any other person or entity or group within an entity or its
affiliate (either as an officer, director, consultant or in any other capacity)
or own any interest in any person or entity or group within an entity or its
affiliate that (i) is during the term of my Engagement, a past, current or
prospective client of or investor in the Company, (ii) acts or attempts to act
as a market maker or engages in proprietary trading of financial products or
instruments, or buying, selling, trading or engaging in any other similar
transactions to facilitate a customer or client order, (iii) is engaged in any
business or activity that is similar to or directly competitive with that of the
Company (including, without limitation, areas in which the Company is or has
conducted business and areas in which it is contemplating doing business) unless
such employment or other arrangement has been approved by the Company in advance
in writing. During the Restricted Period, I will not solicit, attempt to
solicit, participate in any solicitation, or otherwise advise, induce or
encourage any current or prospective employee, consultant, independent
contractor, agent, client or representative of, or any vendor or supplier to,
the Company to terminate his, her or its relationship with the Company or to
enter into a business or employment relationship of any kind with any other
individual or entity. Additionally, during the Restricted Period, I will not
solicit or accept funds from any actual or prospective client, shareholder or
investor of the Company, nor will I encourage any such actual or prospective
client, shareholder or investor to decline, terminate or reduce its current or
prospective business relationship with the Company.
(b)    I acknowledge and agree that the provisions of this Section 2 (the
“Restrictive Covenants”) are reasonable and valid in geographical and temporal
scope and in all other respects, and are necessary in order to secure for the
Company the benefits for which it has contracted (specifically, the world-wide
scope is necessary because trading markets operate without regard to geographic
boundaries). In particular, I understand that the provisions of this Section 2
may limit my ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agree and hereby acknowledge that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to me, and (v) the consideration
provided hereunder is sufficient to compensate me for the restrictions contained
in such provisions. In consideration thereof and in light of my education,
skills and abilities, I agree that I will not assert in any forum that such
provisions prevent me from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable; provided, however, that
no provision of this Section 2 shall prohibit me from merely owning up to 1% of
outstanding capital stock of any corporation that is actively traded in any
national securities market. However, if any court or authority determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, I agree that the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect without regard to
7



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


the invalid portions, and that if any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to reduce the duration or scope of such provision, and, in its reduced
form, such provision shall then be enforceable against me. I also acknowledge
that the Company would not have entered into an at will employment relationship
with me unless I agree to such restrictions and limitations.
4.    No Disparaging or Defamatory Statements. I shall not, during either the
course of my Engagement by the Company or the Restricted Period, make, publish,
or otherwise transmit any disparaging or defamatory statements, whether written
or oral, or give interviews, provide comment, information or opinions, positive
or negative, to any publicly available media resource or employee, contractor or
representative, regardless of the format and intent of that media.
5.    Ownership of Work Product; Inventions.
(a)    I acknowledge and agree that the results of all work and tasks performed
by me for or on behalf of the Company, or in connection therewith, including
without limitation all source code, software, algorithms, strategies, methods,
processes, materials, designs, plans and other works (the “Works”) and
Inventions, as defined below, are owned by the Company.
(b)    I acknowledge and agree that, to the fullest extent allowed by law, all
of the Works are “works made for hire", as that phrase is defined in the U.S.
Copyright Act of 1976, as amended (17 U.S.C. § 101) (the “Act”), in that either
(i) such Works are and will be prepared within the scope of my employment
whether or not such Works are prepared during normal working hours or on the
premises of the Company; or (ii) such Works have been and will be specifically
ordered or commissioned for use as set forth in the Act. The Company shall
therefore be deemed to be the sole author and owner of any and all right, title,
and interest therein, including, without limitation, intellectual property
rights.
(c)    To the extent that any such Works are not owned by the Company or do not
qualify for any reason as works made for hire, and to the extent that I may have
or acquire any right, title, or interest in such Works, I hereby assign to the
Company any and all such right, title, and interest in and to the Works.
(d)    I agree to make full and prompt disclosure to the Company of any
inventions or processes (as such terms are defined in 35 U.S.C. § 100) made or
conceived by me alone or with others during the course of my Engagement by the
Company (any such inventions or processes hereinafter referred to as the
“Inventions”), whether or not such Inventions are patentable or protected as
trade secrets and whether or not such Inventions are made or conceived during
normal working hours or on the premises of the Company. Notwithstanding such
full and prompt disclosure, my agreement to assign, as set forth in paragraph
(c) above, shall not apply to any Inventions that were conceived and developed
without the use of the Company's equipment, supplies, facilities, or
Confidential Information and were developed entirely on my own time (“Personal
Inventions”), unless (i) the Inventions relate to the business of the Company or
to the Company's actual or anticipated research or development; or (ii) the
Inventions result, in whole or in part, in any way, from any work performed by
me for the Company.
(e)    I agree that I will not incorporate any protectable materials, works or
inventions created or developed prior to my employment or engagement by Company
(“Prior Work or Invention”), or which I know or have reason to know are owned by
a third party (“Third Party Work or Invention”) into any Works or Inventions I
create or develop for the Company without the Company’s prior written consent.
Notwithstanding, if, in the course of my employment with the Company, I
incorporate a Prior Works or Invention, I agree that the Company shall have, and
I hereby grant to the Company, a perpetual, worldwide, irrevocable,
royalty-free, fully paid-up, license to use for any and all purposes and in any
manner any such Prior Works or Inventions as incorporated into a Work or
Invention owned by the Company hereunder.
(f)    Any assignment of any Works under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where such
Moral Rights exist, I hereby waive such Moral Rights and consent to any action
of the Company that would violate such Moral Rights in the absence of such
consent, and acknowledge that Company may edit or alter the Works in any manner.
I will confirm any such waivers and consents from time to time as requested by
the Company.
8



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


(g)    I agree to execute and deliver such assignments, copyright applications,
patents, patent applications, licenses, and other documents as the Company may
direct and to cooperate fully with the Company, both during and after the course
of my Engagement by the Company, to enable the Company to secure and maintain in
any and all countries the rights described and granted in paragraphs (a) through
(f) above with respect to Works and Inventions. In the event the Company is
unable, after reasonable effort, to obtain my signature on any such documents, I
hereby irrevocably designate and appoint the Company through a duly authorized
officer as my agent and attorney-in-fact, to act for and on my behalf solely to
execute and file any such application or other document and do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other intellectual property protected related to Works and
Inventions with the same legal force and effect as if I had executed them. I
will assist the Company in every reasonable way, at Company’s expense, to
obtain, and from time to time enforce, Company’s rights relating to Works and
Inventions in any and all countries. My obligation to assist the Company with
respect to right relating to such Company Works and Inventions shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my employment for the time actually spent by me at the
Company’s request on such assistance. I will assist the Company in every
reasonable way, at Company’s expense, to obtain, and from time to time enforce,
Company’s rights relating to Works and Inventions in any and all countries. My
obligation to assist the Company with respect to right relating to such Company
Works and Inventions shall continue beyond the termination of my employment, but
the Company shall compensate me at a reasonable rate after my employment for the
time actually spent by me at the Company’s request on such assistance.
(h)    I understand and agree that the Company shall determine, in its sole and
absolute discretion, whether an application for patent, copyright registration,
or any other intellectual property right shall be filed on any Works or
Inventions assigned to the Company under this Agreement and whether such an
application shall be prosecuted or abandoned prior to issuance or registration.
6.    Miscellaneous


(a)    No Conflict. I represent and warrant that I am not now and will not as of
the date upon which my Engagement hereunder commences be under any obligation to
any prior employer that is inconsistent with the terms of this Agreement, or
with being engaged by the Company, and that, to the best of my knowledge, I have
no present obligation to assign to any former employer or to any other
non-Company person or entity, any Work or Invention covered by this Agreement. I
have informed the Company if I have any obligations of confidentiality to any
third party, and have disclosed the scope of such confidentiality obligations to
the maximum extent necessary to provide the Company with an understanding of the
limitations of such obligations without violating such obligations.
(b)    Survival; Binding Effect; Third Party Beneficiary. I understand and
acknowledge that my obligations under this Agreement shall survive the
termination of my Engagement regardless of the manner of such termination and
shall be binding upon my heirs, executors, administrators, legal
representatives, and assigns. I also understand and acknowledge that this
Agreement shall be binding upon and shall inure to the benefit of the
subsidiaries, affiliates, successors, and assigns of the Company, including any
person(s) or entity(ies) Person that acquires all or substantially all of the
assets of the Company, whether by merger, consolidation, or otherwise. This
Agreement does not create, and shall not be interpreted or construed to create,
any rights enforceable by any person not a party to this Agreement.
(c)    Injunctive Relief. I acknowledge and agree that money damages for the
breach or threatened breach of my obligations under this Agreement would be
inadequate to properly compensate for losses resulting from my breach.
Accordingly, I agree that in the event of a breach or threatened breach by me of
any said undertakings, the Company will be entitled to temporary and permanent
injunctive relief in any court of competent jurisdiction (without the need to
post bond and without proving that damages would be inadequate). The rights and
remedies provided for or in this Agreement are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law.
(d)    Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state (excluding the conflicts of laws provisions thereof). Any
claim or action relating to or arising out of this Agreement or the subject
matter hereof shall be subject to the arbitration provisions set forth in the
offer letter, or in the event that there are no such provisions or they are not
enforceable,
9



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


then I expressly consent that any action, suit, or proceeding relating to or
arising out of this Agreement or the subject matter hereof may be brought
exclusively in any federal or state court sitting in the State of New York. I
hereby waive and agree not to assert in any such action, suit, or proceeding, in
each case to the fullest extent permitted by applicable law, any claim that (i)
I am not personally subject to the jurisdiction of any such court; (ii) any such
action, suit, or proceeding is brought in an inconvenient forum (forum non
conveniens); or (iii) the venue of any such action, suit, or proceeding is
improper. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN
THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT IS
LITIGATED OR HEARD IN ANY COURT.
(e)    Severability. If any provision, or portion of any provision, of this
Agreement shall be held or deemed to be invalid, inoperative, or unenforceable
for any reason, the remaining provisions of this Agreement and the remaining
portion of any provision held invalid, inoperative, or unenforceable in part
shall continue in full force and effect. In addition, if any provision is
determined to be invalid or unenforceable due to its duration and/or scope, the
duration and/or scope of such provision, as the case may be, shall be reduced,
such reduction shall be to the smallest extent necessary to comply with
applicable law, and such provision shall be enforceable, in its reduced form, to
the fullest extent permitted by applicable law.
(f)    No Waiver; Amendments. No delay or omission by either party in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. This Agreement may not be altered, modified, or amended, in whole or in
part, except by an agreement in writing signed by a duly authorized officer of
the Company.
(g)    Notice. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given: (i) when delivered personally; (ii) on the
business day following the day such notice or other communication is sent by
recognized overnight courier; (iii) when sent by facsimile transmission; or (iv)
if sent by certified or registered mail, postage prepaid, on the date of actual
receipt thereof. Such communications shall be addressed to the respective
addresses set forth on the first page of the letter from the Company offering
employment (with any such communication to the Company directed to the attention
of the General Counsel), or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only on the date of actual receipt thereof.
(h)    Employment; Engagement. I understand and agree that this Agreement does
not constitute a contract of employment, retention or engagement or obligate the
Company to employ, retain or engage me for any specified period of time, nor
shall this Agreement be interpreted in any way to interfere with any right the
Company has, or any right I have, to terminate my Engagement at any time.
(i)    Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed an original and all
of which, when taken together, shall constitute one and the same instrument.
Headings and subheadings are for convenience only and shall in no way affect the
interpretation of any provision of this Agreement or of the Agreement itself.
[Remainder of page intentionally left blank]
10



--------------------------------------------------------------------------------

    image_11.jpg [image_11.jpg]


IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by an officer thereunto duly authorized, all as of the date set forth
above.
By: /s/ Sean Galvin________________
    Name: Sean Galvin


image_01.jpg [image_01.jpg]
AGREED TO AND ACCEPTED:


VIRTU FINANCIAL OPERATING LLC






By:    /s/ Joseph Molluso
    Name: Joseph Molluso
    Title: Co-President & Co-Chief Operating Officer
    Date: August 7, 2020




11

